Name: Commission Regulation (EC) No 539/94 of 10 March 1994 authorizing Ireland to derogate from the minimum fat content of drinking milk
 Type: Regulation
 Subject Matter: sources and branches of the law;  processed agricultural produce;  Europe
 Date Published: nan

 11 . 3 . 94 Official Journal of the European Communities No L 68/21 COMMISSION REGULATION (EC) No 539/94 of 10 March 1994 authorizing Ireland to derogate from the minimum fat content of drinking milk HAS ADOPTED THIS REGULATION : Article 1 1 . Milk produced in Ireland whose natural fat content does not reach 3,50 % may be sold as non-standardized whole milk the meaning of Article 3 of Regulation (EEC) No 1411 /71 . 2. The Member State referred to in paragraph 1 shall ensure that the milk subject to this derogation is not subjected to any skimming. The Commission shall be informed of the measures taken for this purpose and of the application of this derogation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1411 /71 of 29 June 1971 laying down additional rules on the common market organization in milk and milk products for drinking milk ('), as last amended by Regulation (EEC) No 2138/92 (2), and in particular Article 6 (3) thereof, Whereas Regulation (EEC) No 1411 /71 lays down a minimum fat content of 3,50 % for whole milk intended to be delivered to consumers ; whereas pursuant to Article 6 (3) of that Regulation, derogations may, however, be granted for areas in which the natural fat content of the milk produced does not reach 3,50 % ; whereas Ireland has requested that this provision be applied to its whole territory ; whereas, in view of the supporting evidence submitted by this Member State, this derogation should be granted, with regard to the period for which the need for such derogation has been proved ; whereas application of this measure should be monitored closely ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 March 1994 to 31 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 3 . 7. 1971 , p. 4. 0 OJ No L 214, 30 . 7. 1992, p. 6.